My thought is that the Legislature, in imposing a tax on every person engaged in the practice of a "profession," intended it to apply only to those persons who profess to have special knowledge in a given field and who serve the public and charge members of the public direct for their expert services, each thereby conducting their respective professions as a definite business enterprise in and of itself. If given the broad meaning contended for by the appellants, the word "profession" would, as pointed out by Mr. Justice BUFORD, embrace ministers of the gospel, school teachers, and many others upon whom the Legislature has never heretofore imposed a license tax. Such could not have been the legislative intent.